DETAILED ACTION

	This communication is in response to the Applicant Arguments/Remarks filed 9/22/2022. Claims 1, 3-11 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. Regarding the argument that Aizawa does not teach limitations of claim 1 on pages 14-16, examiner respectfully disagrees.
Specification, para. 25 discloses a speech is carried out: “What is the temperature of the tank?””, the simulation section extracts the main words “tank” and “temperature” from user input data which is the sentence entered by the user.

Aizawa teaches at para. 30: in response to the result of the voice recognition transmitted from the voice recognition unit, the APP search unit searches the related application. The information processing apparatus previously stores, for each application, at least one keyword related to the application. See fig. 3: illustrating a correspondence table representing the correspondence relation between such application and the keyword. The APP search unit extracts the keyword included in the recognition result of the voice recognition unit (main words are set by the user) and looks up the correspondence table to search the application including the keyword (search keyword). For example, the keyword related to the "scheduler APP" are "scheduler", "schedule", "appointment", "day of week", and the like. Each keyword is equivalent to a numeric value. If these keywords are included in the recognition result of the voice recognition unit, the APP search unit obtains the scheduler APP as the detection result/match; fig. 4: main words input by the speaker displayed in the Dialog Content column are converted to numeric values/scores and one or more control targets/apps is selected; fig. 6: user inputs “memo pad”, and the numeric score for memo pad is 1.5, a highest number among others control target keywords: browser, scheduler, or setting. Thus, 1.5 is obtained through calculation of the expression “memo pad” value(s); user checks memo pad app and touches speaker button and inputs a user expression: please start “setting” app where “setting” is a required word with a numeric value of 1 for the one or more control targets/apps.
In relating to the limitation “preferred word”, fig. 4, user inputs the expression I’ll be available on “December 28th” or the “day of the month”/date which is one of the preferred words in fig. 3, one of the alternatives that is necessary/required to be referred to by the input in order to select the scheduler app.
In response to the arguments on pages 16-17, claim 4 contains control a display section to display at least one of (i) course of a process in which the at least one search keyword matching any of 5the one or more main words is identified and (ii). Aizawa teaches at para. 63-66: fig. 8B represents a screen on which the APP start buttons 302 which respectively correspond to the setting APP (A04), the memo pad APP (A03), the scheduler APP (A0l), and the browser APP (A02) are overlappingly displayed in order on the execution screen of the memo pad APP. Said applications are displayed in response to the speaker/user interacts/searches as shown/recorded in figs. 5-6: email, memo pad, setting as each of the app match the user’s input keywords.
Claim 5 teaches edit, in accordance with user operation, the one or more search keywords and the one or more expressions which are displayed on the display section. Thus, as a speaker or user interacts/inputs keyword(s), the display will change accordingly – See para. 48-49: a display control unit configured to display an object for starting the application found by the search on a predetermined display section; para. 66: when the voice communication is started, the display control unit displays the execution screen of the telephone APP shown in FIG. 7A on the display section 107. The score calculation unit updates application list representing the correspondence between the application searched by the APP search unit and the score; fig. 8a: search keyword changes to memo pad for the user customer ID – See fig. 6 and subsequently the user changes the selection to setting app; para. 60: the user can speak the keyword memo pad and the search unit app searches the memo pad app. Thus, the cited reference(s) does teach the argued limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aizawa et al. (20160006854).
As per claims 1, 10-11, Aizawa et al. teaches
an information processing device comprising a processor, and a memory configured to store computer readable instructions that, when executed by the processor, cause the information processing device to: 
identify, by referring to 5one or more search keywords set for one or more control targets (fig. 2: voice recognition unit, app search unit, display control unit; fig. 3: scheduler app, browser app, memo pad app, setting app, mail app etc. in relating to numeric values in relating to keyword(s) or expression(s)/phase(s) associated with each app or any control target); 
at least one search keyword from among the one or more search keywords, the at least one search keyword matching any of one or more main words contained in input data acquired through voice input (para. 30: in response to the result of the voice recognition transmitted from the voice recognition unit, the APP search unit searches the related application. The information processing apparatus previously stores, for each application, at least one keyword related to the application. FIG. 3 is a diagram illustrating a correspondence table representing the correspondence relation between such application and the keyword. The information processing apparatus stores such correspondence table. The APP search unit 202 extracts the keyword included in the recognition result of the voice recognition unit 201 (main words) and looks up the correspondence table to search the application including the keyword (search keyword). For example, the keyword related to the "scheduler APP" are "scheduler", "schedule", "appointment", "day of week", and the like. If these keywords are included in the recognition result of the voice recognition unit 201, the APP search unit 202 obtains the scheduler APP as the detection result/match); 
10select at least one control target from among the one or more control targets based on one or more numeric values 15obtained through calculation of one or more expressions each of which batch-converts, into numerical form, one or more of the one or more search keywords set for the one or more control targets (fig.4: main words input by the speaker displayed in the Dialog Content column are converted to numeric values/scores and one or more control targets/apps is selected; fig. 6: user inputs “memo pad”, and the numeric score for memo pad is 1.5, a highest number among others control target keywords: browser, scheduler, or setting. Thus, 1.5 is obtained through calculation of the expression “memo pad” value(s); fig. 9: update application list based on voice communication, display app start button and processing corresponding to user’s operation; para. 47: the APP start buttons 302 for starting the two applications of "AO1" and "A02" during the voice communication are overlappingly displayed on the execution screen of the telephone APP in the order of the score. Thus, at least one of the control targets in relating to the user search or input or input expression are selected to display to the user based on the associated numeric values).
wherein the at least one identified search keyword is referred to, and the information processing device is further caused to: in order to identify the at least one search keyword matching any of the one or more main words, refer to the one or more search keywords set by a user; and select the at least one control target based on the one or more numeric values obtained through calculation of the one or more expressions set by the user (para. 57: the information processing apparatus automatically increases the weight to the voice operation so that the APP start button 302 of the application which is intended by the user can be displayed in the higher order; para. 60-62: to search the memo pad APP, the user utters "memo pad" in the dialogue number "7". In response to the dialogue, the APP search unit 202 searches the memo pad APP. Also, at this time, the voice of the communication counterpart cannot be heard so that the determination unit 204 increases the weight of the voice of the user to "1.5". Thereby, the score of the memo pad APP intended by the user increases. As a result, the APP start button of the memo pad APP intended by the user is displayed in the higher order. Thus, user search keyword(s) “memo pad” or set by the user matches the main word(s) “memo pad” which has the highest numeric value; para. 71: updates the application list based on the score calculated. Through the above-mentioned processing, the score is calculated for every application and application list is updated; See fig. 3: there are alternative keywords to the scheduler app and See fig. 4, based on the user’s expression or input by the user, the control target, e.g., scheduler is selected based on the obtained numeric value/score).

As per claim 3, Aizawa et al. teaches
10the one or more search keywords are classified into (i) one or more required words which are set for the one or more control targets and which are necessarily referred to in order to select the at least one control target; (ii) one or more preferred words which are set for the one or more 15control targets and which are referred to, with highest priority except the one or more required words, in order to select the at least one control target (para. 30: in response to the result of the voice recognition transmitted from the voice recognition unit 201, the APP search unit 202 searches the related application. The information processing apparatus previously stores, for each application, at least one keyword related to the application. FIG. 3 is a diagram illustrating a correspondence table representing the correspondence relation between such application and the keyword. The information processing apparatus stores such correspondence table. The APP search unit extracts the keyword included in the recognition result of the voice recognition unit (main words) and looks up the correspondence table to search the application including the keyword (search keyword). For example, the keywords that are related to/classified into the "scheduler APP" are "scheduler", "schedule", "appointment", "day of week", and the like. If these keywords are included in the recognition result of the voice recognition unit 201, the APP search unit 202 obtains the scheduler APP as the detection result/match. So at least keyword “scheduler”, “appointment” or “day of week” is required or necessarily referred to in order to select at least a control target/app – See fig. 4, user inputs “December 28th” which is the “day of the month”/date which is necessary to be referred to in order to select the scheduler app); 
and the information processing device is further caused to, identify, by referring to the one or more required words and the one or more 20preferred words, at least one required word from among the one or more required words and identify at least one preferred word from among the one or more preferred words, the at least one required word matching any of the one or more main words, the at least one preferred word 25matching any of the one or more main words (para. 62: in the dialogue of the dialogue number "l1", the communication counterpart requires the start of the setting APP. The APP start button of the setting APP which is intended by the communication counterpart is displayed on the top. This is a situation where the user is asking the communication counterpart so that the setting APP intended by the communication counterpart is also the application intended by the user. Thus, keywords, e.g., setting or mail/e-mail etc. are preferred words with highest priority for control targets’ selections or are set for one or more control targets – See fig. 3: a list of keywords: scheduler, schedule, appointment, day of wee, date, plan, check … are grouped in relating to the Scheduler App. The main keyword “Scheduler” has a highest score of 1.0. See fig. 4: the user inputs/required word(s) the date “December 28th”, a preferred keyword matching one or more main words scheduler);  SNE20008/US- 62 –

select the at least one 5control target based on the following (1) and (3), based on the following (2) and (3), or based on the following (2): (1) identification of each of the one or more required words based on (i) a first logical value indicating that the required 10word has been identified; (ii) a second logical value indicating that the required word has not been identified (para. 30: fig. 3 is a correspondence table representing the correspondence relation between such application and the keyword. The APP search unit extracts the keyword included in the recognition result of the voice recognition unit 201 (required words) and looks up the correspondence table to search the application including the keyword (search keyword). For example, the keyword related to the "scheduler APP" are "scheduler", "schedule", "appointment", "day of week", and the like. If these keywords are included in the recognition result of the voice recognition unit 201, the APP search unit 202 obtains the scheduler APP as the detection result/match. So at least keyword “appointment” or “day of week” is required or necessarily referred to in the user request/expression in order to select at least a control target/relating app; fig. 4: no required word identified at the second logical value for browser app);
(2) one or more numeric values obtained through calculation of the one or more expressions each of which batch-converts, into numerical form, one or more of 15the one or more required words set for the one or more control targets (fig. 6: user expression: please start “setting” app where “setting” is a required word with a numeric value of 1 for the one or more control targets/apps); 
(3) one or more numeric values obtained through calculation of the one or more expressions each of which batch-converts, into numerical form, one or more of 20the one or more preferred words set for the one or more control targets, wherein the at least one identified required word and the at least one identified preferred word are referred to (fig. 3 is a diagram illustrating a correspondence table representing the correspondence relation between such application and the keyword. The information processing apparatus stores such correspondence table. The APP search unit extracts the keyword included in the recognition result of the voice recognition unit (main words) and looks up the correspondence table to search the application including the keyword (search keyword). For example, the keyword related to the "scheduler APP" are "scheduler", "schedule", "appointment", "day of week", date, plan etc. If these keywords are included in the recognition result of the voice recognition unit 201, the APP search unit 202 obtains the scheduler APP as the detection result/match; fig. 4, user inputs the expression I’ll be available on “December 28th” or the “day of the month”/date which is one of the preferred words in fig. 3 necessary/required to be referred to by the input in order to select the scheduler app).  

As per claim 4, Aizawa et al. teaches
control a display section to display at least one of (i) course of a process in which the at least one search keyword matching any of 5the one or more main words is identified and (ii) course of a process in which the at least one control target is selected based on the one or more numeric values obtained through calculation of the one or more expressions; control the display section to display the one or more 10expressions during the course of the process in which the at least one control target is selected (para. 47-48: on the screen shown in FIG. 7B, the APP start buttons 302 for starting the two applications of "AO1” and "A02" during the voice communication are overlappingly displayed on the execution screen of the telephone APP in the order of the score. Said applications are displayed based on at least the keyword matching of user input/speaker; figs. 7A-8C; para. 63-66: fig. 8B represents a screen on which the APP start buttons 302 which respectively correspond to the setting APP (A04), the memo pad APP (A03), the scheduler APP (A0l), and the browser APP (A02) are overlappingly displayed in order on the execution screen of the memo pad APP. Said applications are displayed in response to the speaker/user interacts/searches as shown/recorded in figs. 5-6: email, memo pad, setting as each of the app match the user’s input keywords).

As per claim 5, Aizawa et al. teaches
edit, in accordance with user operation, the one or more search keywords and the one or more expressions which are displayed on the display section (para. 48-49: a display control unit configured to display an object for starting the application found by the search on a predetermined display section; para. 66: when the voice communication is started, the display control unit displays the execution screen of the telephone APP shown in FIG. 7A on the display section 107. The score calculation unit updates application list representing the correspondence between the application searched by the APP search unit and the score; fig. 8a: search keyword changes to memo pad for the user customer ID – See fig. 6 and subsequently the user changes the selection to setting app; para. 60: the user can speak the keyword memo pad and the search unit app searches the memo pad app).  

As per claim 7, Aizawa et al. teaches
switch a graphics screen created by a user from a first screen to a second screen, the first screen being a screen in which the at least one selected control target is not displayed, the second screen being a screen in which the at least one selected 20control target is displayed (para. 48: fig. 7C shows a case where the scheduler APP is started during the voice communication, the execution screen of the scheduler APP is displayed, and the voice function buttons 303 which correspond to the respective function including mute, speaker output, hold, end of the voice communication, and "return" are displayed under the execution screen of the scheduler APP. When the "return" button is touched, the display control unit switches the execution screen of the other application which is started during the voice communication to the execution screen of the telephone APP.)  

As per claim 8, Aizawa et al. teaches
a communication device configured to SNE20008/US-65 -communicate with the information processing device of claim 1; and processing circuitry configured to, in accordance with user input operation, set the one or more search keywords 5and the one or more expressions for the one or more control targets, wherein the communication device is configured to transmit, to the information processing device, the one or more search keywords and the one or more set expressions (fig. 2: voice communication function setting unit, voice communication unit, voice recognition unit, app search unit based on search keywords; para. 30: in response to the result of the voice recognition transmitted from the voice recognition unit 201, the APP search unit 202 searches the related application. The information processing apparatus previously stores, for each application, at least one keyword related to the application. FIG. 3 is a diagram illustrating a correspondence table representing the correspondence relation between such application and the keyword. The information processing apparatus stores such correspondence table. The APP search unit 202 extracts the keyword included in the recognition result of the voice recognition unit 201 (main words) and looks up the correspondence table to search the application including the keyword (search keyword). For example, the keyword related to the "scheduler APP" are "scheduler", "schedule", "appointment", "day of week", and the like. If these keywords are included in the recognition result of the voice recognition unit 201, the APP search unit 202 obtains the scheduler APP as the detection result/match).  

As per claim 9, Aizawa et al. teaches
15a display, wherein the processing circuitry is configured to cause the display to display at least one of: course of a process in which: the one or more search keywords set for the one or 20more control targets are referred to; and thereby the at least one search keyword matching any of the one or more main words contained in user input data inputted by a user is identified in a simulation manner; course of a process in which the at least one 25control target is selected in a simulation manner based onSNE20008/US -66 - the one or more numeric values obtained through calculation of the one or more expressions each of which converts, into numerical form, one or more of the one or more search keywords set for the one 5or more control targets (para. 30, 36: it is not necessary that these functions are explicitly activated or deactivated by the user. Instead, these functions may automatically be switched using the detection result of the proximity sensor 109. For example, when the proximity sensor 109 detects that the information processing apparatus is held away from the user's ear while executing the telephone APP, the voice communication function setting unit 203 determines that the user shifted to the hands free voice communication and activates the speaker output function. Further, when the proximity sensor 109 detects that tl1e information processing apparatus is brought closer to the user's ear, the voice communication function setting unit 203 determines that the user shifted to the normal voice communication and deactivates the speaker output function; para. 57: the information processing apparatus automatically increases the weight to the voice operation so that the APP start button 302 of the application which is intended by the user can be displayed in the higher order; para. 67: the display control unit 206 overlappingly displays the APP start button 302 corresponding to the application list on the execution screen of the telephone APP which is currently being displayed (S804). If it is determined that the information processing apparatus is not held away from user's ear (S803: N), the voice communication is going on so that the CPU 101 continues updating the application list).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. (20160006854) in view of Reisman (US 2015/0135206).

20 As per claim 6, Aizawa et al. teaches
an emphasizing process comprising controlling a 25display section to display, in an emphasized manner, theSNE20008/US - 64 - at least one selected control target; a screen moving process comprising, in a case where a graphics screen created by a user contains the at least 5one selected control target (para. 8: a display control unit configured to display an object for starting the application found by the search on a predetermined display section; para. 37, 39: the score is used to determine the order of display when presenting the application to the user; para. 47-49: a display control unit configured to display an object for starting the application found by the search on a predetermined display section; para. 66-67: the display control unit 206 overlappingly displays the APP start button corresponding to the application list on the execution screen of the telephone APP which is currently being displayed; figs. 3-6).
	Aizawa does not explicitly teach where the graphics screen is higher in resolution than the display section which displays the graphics screen, moving the graphics screen to a location at which the at least one control target selected by the selecting section is displayed 10on the display section.
	Reisman teaches 
where the graphics screen is higher in resolution than the display section which displays the graphics screen, moving the graphics screen to a location at which the at least one selected control target is displayed 10on the display section (para. 57-58: database inquiry, search and update and intermediate interaction for editing, data entry and manipulation of controls and the like; para. 61: systems may distinguish between identifications used to logically reference a resource, and locators used to actually retrieve the resource, possibly involving a resolution process and/or service to convert such identifiers to locators, and possibly supporting multiple alternative locations, and may apply to editorial or media levels; para. 69, 117-119: interactive content screen and applications: web and streaming media, email, other applications; para. 124-127: contents of various input and output elements and controls, open windows, text entry boxes, user preference settings, static settings; para. 159: similar to the conversion now done in some cases for phone access to Web pages, but it can be expected that up-conversion from low to high resolution, as desired here).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aizawa et al. and Reisman in order to effectively allow users to better view, interact, and/or analyze the available data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Buren et al. (US 20110182283) teaches at para. 100: question and response, voice recognition with DTMF responses, text input etc. Jaeger (US 20080104571) teaches at para. 126, 156: a graphic display; para. 207: text may be entered by voice, typing, printing etc.; para. 223: display location and resolution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        



10/6/2022


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163